Citation Nr: 1501855	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 1950.  He died in February 2012, and the appellant is his surviving spouse.  In June 2012, the RO granted the appellant's request to be substituted as the claimant in this matter.  See 38 U.S.C.A. § 5121A (West 2014) (Substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2011 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing with regard to the issue currently on appeal.  Accordingly, the Veteran was scheduled to attend a Travel Board hearing in May 2012.  In April 2012, the appellant indicated that she wished to attend the scheduled Travel Board hearing as a substitute claimant.  See "IRIS Inquiry," April 17, 2012.  To date, VA has failed to comply with the appellant's request, which has not been withdrawn.  Thus, the Board finds that the appellant must be provided an opportunity to present testimony at a Board hearing.  See 38 C.F.R. § 20.704 (2014).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Ask the appellant whether she would prefer a videoconference hearing, a Travel Board hearing, or a hearing in Washington, DC.  Then, schedule the appellant for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a) and 20.704, as per the appellant's request and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

